DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022  has been entered.
Claims 38-57 are pending of which claims 38, 54 and 57 are independent and amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 39, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 40, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 41, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 42, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 43, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 44, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 45, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 46, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 47, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 48, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 49, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 50, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 51, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 52, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 53, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 55, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	Claim 56, Line 1, the phrase “ An apparatus “ has been replaced by the phrase - - - - The apparatus - - -
	
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 38-57 (renumbered 1-20).
Independent claims 38 and 57 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…wherein the cell quality of each cell of the one or more cells is based on averaging a quality of a plurality of the cell’s best beams meeting a cell selection threshold;…select a best cell from the one or more cells based on the cell quality;
determine that the synchronization signal blocks of the best cell do not meet a random access channel resource selection threshold; and select random access channel resources of the best cell that correspond to the synchronization signal blocks of the best cell meeting the cell selection threshold.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claims 38 and 57 respectively is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims 39- 53 of independent claim 38 are allowed for the same reason(s) as mentioned above for claim 38.
Independent claim 54 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receive a physical random access channel preamble using random access channel resources that correspond to selected synchronization signal blocks, wherein the selected synchronization signal blocks do not meet a random access channel resource selection threshold, but meet a cell selection threshold, wherein selection of the synchronization signal blocks is based on measured call quality of one or more cells, wherein the cell quality of each cell of the one or more cells is based on averaging a quality of a plurality of the cell’s best beams meeting a cell selection threshold.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 54 is/are not taught
nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims 55-56 are allowed for the same reason(s) as mentioned above for claim 54.
Independent claim 57 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474